Citation Nr: 1741156	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2000 to February 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was discharged from service in February 2005.  He alleges onset of right knee complaints in service and continuity of complaints since.  On August 2011 VA examination, the examiner opined that the Veteran's right knee disability was not caused by result of the injury he suffered while in the service.  In opining that the Veteran's current right knee disability is unrelated to his service, the VA examiner essentially indicated that the opinion was based on a lack of continuity. While continuity of symptomatology is one manner of substantiating the claim, where there is injury in service and current disability to the same anatomical area, the claim may also be substantiated by medical evidence of a nexus even without continuity (although such may be a factor for consideration).  The examiner did not explain adequately why the multiple complaints of injuries in service did not result in underlying pathology to which current disability could in part at least be attributed.

Notably, on January 2012 VA rehabilitation consultation, the provider opined that "based on the medical records provided and the patient's history, this apparently began while in Military training in Germany."  The opinion does not provide a diagnosis, is conclusory, and does not include adequate rationale. Therefore it is inadequate for rating purposes.  Because neither VA opinion is adequate, a remand to secure an adequate nexus opinion is necessary.
At the November 2016 Board hearing, the Veteran testified that following discharge from service he received treatment for right knee disability from private treatment providers before he sought VA treatment.  Records of such treatment are pertinent evidence that is not associated with the record and must be secured (prior to any examination of the Veteran as they are evidence that should be considered by the examiner).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide identifying information regarding all private evaluations and treatment he received for his right knee and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).  If a provider does not respond to an AOJ request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that private records are received.  If he fails to fully comply with the requests for identifying information and authorizations within the year provided, the case should be further processed under 38 C.F.R. § 3.158(a).

2.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right knee disability entity found/or shown by the record. 
(b) Please identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 

(c) If a diagnosed right knee disability is found to be unrelated to service, the examiner must note the etiology considered more likely and explain why that is so.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

